Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Reasons for Allowance
Claims 1, 2, 6, 7, 9, 17-25 and 35-49 are allowed and have been renumbered 1-29.
The following is an examiner’s statement of reasons for allowance: for claim 1, for claim 1, the prior art fails to teach or fairly suggest a microfluidic device that includes a first suction channel coupling at least one of the one or more tissue traps to the first branch channel at a third junction downstream from the second end of the inlet channel and a second suction channel coupling the at least one of the one or more tissue traps to the second branch channel at a fourth junction downstream from the second end of the inlet channel.  These limitations are in combination with the claim as a whole.
For claim 35, the prior art fails to teach or fairly suggest a microfluidic device that includes one or more channels providing an outlet, the one or more channels comprising one or more suction channels downstream from the one or more tissue traps and configured to hold the tissue sample in place within the lower depth of the one or more tissue traps.  These limitations are in combination with the claim as a whole.
The closest prior art is Cejas et al. (EP 3,647,405 A1) which discloses a microfluidic device that includes cell traps, but differs from the claimed invention regarding the suction channels. 
The next closest prior art is Daaridon (US 2016/0236195 A1) which discloses a microfluidic device with cell trapping areas, but differs from the claimed invention regarding the suction channels.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799